Case 1:18-cv-02616-WTL-DLP Document 15 Filed 12/11/18 Page 1 of 1 PageID #: 42



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


ANDY SPINKS,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) CAUSE NO. 1:18-CV-2616-WTL-DLP
                                              )
R AND S SERVICES, LLC                         )
and RICHARD T. PARKS                          )
                                              )
               Defendants.                    )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW the parties, by counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and file this

joint stipulation of dismissal of the above captioned matter, with prejudice, each party bearing its

own fees and costs.

Respectfully submitted,


/s/Robert J. Hunt __                              /s/Patrick C. Badell
Robert J. Hunt (30686-49)                         Patrick C. Badell (2506-70)
The Law Office of Robert J. Hunt, LLC             BADELL & WILSON, P.C.
1905 South New Market Street, Ste 220             P.O. Box 337
Carmel, IN 46032                                  Rushville, IN 46173
rob@indianawagelaw.com                            bwlaw@bwlawoffice.com

Attorney for Plaintiff                            Attorney for Defendants
